DETAILED ACTION
This action is responsive to the following communication: the response filed 1/13/2021.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 1 is cancelled; 13-21 are withdrawn; 2-12 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 1/13/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClure (US 6,584,007) in view of Chen et al. (US 2014/0177334 ‒hereinafter Chen).

	Regarding claim 2, McClure discloses an apparatus, comprising: 
a memory cell (fig. 3: memory cell 3); 
a mirror (fig. 9: mirror circuit 21) coupled (i.e. electrically coupled) with the memory cell (i.e. via column line 6; col. 8 lines 22-37); 
an isolation component (fig. 3: a transistor of the memory cell 3 functions to isolate a capacitor of the memory cell 3; col. 4 lines 4-5 and lines 21-28) coupled (i.e. electrically coupled) with the memory cell (fig. 3: memory cell 3) and the mirror (fig. 9: mirror circuit 21); 
a capacitor (fig. 3: 54) coupled (i.e. electrically coupled) with the mirror (fig. 9: mirror circuit 21); and 
a sense component (fig. 9: PAD functions as a sense component; col. 8 lines 37-38) coupled(i.e. electrically coupled) with the capacitor (fig. 3: 54).
McClure does not expressly disclose a charge mirror; the charge mirror and configured to develop a voltage based at least in part on the charge mirror; and a sense component coupled with the capacitor and configured to latch a state based at least in part on a difference between the voltage of the capacitor and a second voltage.  
McClure teaches a mirror circuit (fig. 9: 21) that allows a charge (fig. 3: i.e. from a selected memory cell 3 via selected line 6) to be mirrored (fig. 9: via circuits 42 and 43) to a capacitor (fig. 9: 44) (col. 7 lines 52-63, col. 8 lines 16-43).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of McClure is modifiable to function as a charge mirror for the purpose of mirroring the charge of the selected memory cell (col. 8 lines 38-43), to secure the integrity of data storage.
Chen discloses a capacitor (fig. 6: 616) coupled with the charge mirror (fig. 6: i.e. of circuit 61; para 0040) and configured to develop a voltage based at least in part on the charge mirror (i.e. capacitor 616 is charged to a voltage; para 0040); and a sense component (fig. 6: 60) coupled (i.e. electrically coupled) with the capacitor (fig. 4: 416) and configured to latch a state (para 0044) based at least in part on a difference (para 0040) between the voltage of the capacitor and a second voltage (fig. 4: VREF). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of McClure is modifiable as taught by Chen for the purpose of facilitating data accessing scheme by controlling biases applied to the device without compromising speed or power consumption (para 0006-0009 of Chen). 

Regarding claim 3, McClure discloses the apparatus, wherein the mirror comprises:
a first transistor (fig. 9: 42A);
a second transistor (fig. 9: 42B); and
a conductive line (fig. 9: a line that is shown electrically coupled with a gate of 42A and gate of 42B) coupled (i.e. electrically coupled) with a gate of the first transistor and a gate of the second transistor.
McClure does not expressly disclose a charge mirror.  
(fig. 9: 21) that allows a charge (fig. 3: i.e. from a selected memory cell 3 via selected line 6) to be mirrored (fig. 9: via circuits 42 and 43) to a capacitor (fig. 9: 44) (col. 7 lines 52-63, col. 8 lines 16-43).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of McClure is modifiable to function as a charge mirror for the purpose of mirroring the charge of the selected memory cell to the capacitor to determine a state and reliability of the memory cell (col. 8 lines 38-43), to secure the integrity of data storage.

Regarding claim 4, McClure discloses (col. 8 lines 16-43) the apparatus, wherein the mirror is configured to amplify (i.e. to capacitor 44) a charge extracted from the memory cell (fig. 3: i.e. a charge from a selected memory cell 3 extracted to selected line 6), wherein the amplification is based at least in part on a capacitance (i.e. whether the capacitor stores the charge) of the capacitor coupled (i.e. electrically coupled) with the mirror.
McClure does not expressly disclose a charge mirror.  
McClure teaches a mirror circuit (fig. 9: 21) that allows a charge (fig. 3: i.e. from a selected memory cell 3 via selected line 6) to be mirrored (fig. 9: via circuits 42 and 43) to a capacitor (fig. 9: 44) (col. 7 lines 52-63, col. 8 lines 16-43).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of McClure is modifiable to function as a charge mirror for the purpose of mirroring the charge of the selected memory cell (col. 8 lines 38-43), to secure the integrity of data storage.

Regarding claim 5, McClure discloses the apparatus, wherein:
a first terminal of the first transistor (fig. 9: 42A) is coupled (i.e. electrically coupled) with the conductive line via a second conductive line (fig. 9A: a second conductive line that is shown electrically coupled to a first terminal of 42A and the conductive line, at a node between gates of 42A and 42B); and
a second terminal of the first transistor (fig. 9: 42A) is coupled with a voltage sink (fig. 9: GND).

Regarding claim 6, McClure discloses the apparatus, wherein:
a first terminal of the second transistor (fig. 9: 42B) is coupled with a second isolation component (fig. 9: transistor 46 functions to isolate capacitor 44; col. 8 lines 5-6) (fig. 9: first terminal of 42B is electrically coupled to 46 via circuit 43); and
a second terminal of the second transistor (fig. 9: 42B) is coupled with a voltage sink (fig. 9: GND).

Regarding claim 9, McClure discloses the apparatus, wherein the isolation component (i.e. the transistor of memory cell 3; col. 4 lines 4-5) is located in series with a digit line (fig. 1A: digit line B) coupled (i.e. electrically coupled) with the memory cell.

Regarding claim 10, McClure discloses the apparatus, further comprising:
a second isolation component (fig. 9: transistor 46 functions to isolate capacitor 44; col. 8 lines 5-6) coupled (i.e. electrically coupled) with the sense component (fig. 9: PAD) and a digit line (fig. 1A, 3: 46 is electrically coupled to digit line B via circuits 42 and 43) coupled (i.e. electrically coupled) with the memory cell (fig. 3: memory cell 3).

Regarding claim 11, McClure discloses the apparatus, wherein the second isolation component comprises a transistor (fig. 9: transistor 46; col. 8 lines 5-6) configured to couple (i.e. when activated, electrically couples) the sense component (fig. 9: PAD) with the memory cell (fig. 3: memory cell 3).

Regarding claim 12, McClure discloses the apparatus, further comprising:
a switch (fig. 9: transistor 45) coupled (i.e. electrically couples) with the capacitor (fig. 9: 44) and configured to couple (i.e. electrically couple) the capacitor with a voltage source (fig. 9: precharge voltage) during a sensing operation (i.e. a sensing operation performed by a PAD; col. 8 lines 37-43).

Allowable Subject Matter
Claim(s) 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 7 (and dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the second transistor and the third transistor are coupled together in a cascode configuration.
The allowable claims are supported in at least fig. 5 of the instant application.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-           (fax 571-273-2267).  The examiner can normally be reached on M Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
[AltContent: connector]                                                                                 	Primary Examiner, Art Unit 2824